741 N.W.2d 349 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Alfonso Francisco MARTINEZ, Defendant-Appellant.
Docket No. 134772. COA No. 276608.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the application for leave to appeal the July 26, 2007 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). *350 The motions for miscellaneous relief are DENIED.